FILED
                                                                  Jun 27 2018, 1:21 pm

                                                                      CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court

                                IN THE

       Indiana Supreme Court
              Supreme Court Case No. 49S00-1603-DI-148

                        In the Matter of
                       Douglas L. Krasnoff
                                 Respondent.


                           Decided: June 27, 2018

                         Attorney Discipline Action

                     Hearing Officer Helen W. Marchal



                            Per Curiam Opinion
Chief Justice Rush, Justice Massa, Justice Slaughter, and Justice Goff concur.
                           Justice David dissents.
Per Curiam.

   We find that Respondent, Douglas Krasnoff, engaged in attorney
misconduct by practicing law while suspended and by intentionally
misleading a client regarding his ability to work on her case. For this
misconduct, the Court concludes that Respondent should be suspended
for at least two years without automatic reinstatement, effective from the
date of this opinion.

  The matter is now before us on the report of the hearing officer
appointed by this Court to hear evidence on the Indiana Supreme Court
Disciplinary Commission’s verified disciplinary complaint. Respondent’s
1997 admission to this state’s bar subjects him to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.


Procedural Background and Facts
   The Commission filed a “Verified Complaint for Disciplinary Action”
against Respondent on March 28, 2016, and we appointed a hearing
officer. Following an evidentiary hearing, the hearing officer issued her
report on March 14, 2018, finding Respondent committed violations as
charged.

   No petition for review of the hearing officer’s report has been filed.
When neither party challenges the findings of the hearing officer, “we
accept and adopt those findings but reserve final judgment as to
misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).

   In August 2014, “Mother” retained Respondent to seek release of “Son”
from an involuntary mental health commitment. In early September, Son
was transferred from one mental health facility to another but remained
under involuntary commitment.

   Effective October 20, 2014, and continuing through May 27, 2015,
Respondent was suspended from the practice of law in Indiana due to his
failure to pay costs in a prior disciplinary matter.




Indiana Supreme Court | Case No. 49S00-1603-DI-148 | June 27, 2018   Page 2 of 6
    In January 2015, Mother contacted Respondent about securing Son’s
release, and at Respondent’s request Mother paid Respondent $1,000 for
“legal fees.” Respondent did not tell Mother he was under a suspension
from the practice of law. Respondent rendered legal analysis and advice to
Mother but took no court action toward securing Son’s release. Mother
soon confronted Respondent after discovering he was suspended.
Respondent responded by falsely implying that he was able to practice
law because his suspension was administrative rather than disciplinary in
nature.1 Respondent also repeatedly responded to Mother’s inquiries
about the status of the case by telling her that the mental health facilities
were being unreasonably nonresponsive to his record requests and that
dealing with Son’s situation would take some time.

   In late March or early April 2015, Respondent solicited an additional
$1,000 from Mother to continue the representation. Respondent did not
tell Mother that he could not request a hearing date from the court due to
his suspension. In May, Mother again confronted Respondent after having
been informed by staff at Richmond State Hospital that they had not been
allowing Respondent to review Son’s medical records due to
Respondent’s suspension. Respondent again tried to alleviate Mother’s
concerns by emphasizing his suspension was administrative and not
disciplinary.

  After Respondent paid his costs and was reinstated to practice in May
2015, he filed an appearance on Son’s behalf. Shortly thereafter though,
Mother terminated the representation, demanded an explanation from
Respondent about his inability to advance Son’s case due to his
suspension, and also demanded a refund. Respondent replied by email,




1“Administrative” suspensions include suspensions for costs or dues nonpayment,
noncompliance with continuing legal education requirements, or failure to make the IOLTA
certification required by Indiana Admission and Discipline Rule 2(f). Although the
requirements for reinstatement from an administrative suspension are ministerial in nature,
this distinction does not alter in any way the prohibition against practicing law while
suspended. An attorney’s lack of authority to practice law while suspended is the same
regardless of the reason for the suspension.



Indiana Supreme Court | Case No. 49S00-1603-DI-148 | June 27, 2018                 Page 3 of 6
      I am curious what were my other alternatives? Unfortunately
      my magic wand is broken. I operate within the system. If you
      don’t have the patience for it, that is not my fault. I am sure
      your son will appreciate you giving up.


(Comm’n Ex. 30). Respondent did not refund any fees to Mother.


Discussion and Discipline
   We concur in the hearing officer’s findings of fact and conclude that
Respondent violated these Indiana Professional Conduct Rules
prohibiting the following misconduct:

        5.5(a): Engaging in the unauthorized practice of law.

        8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or
        misrepresentation.

        8.4(d): Engaging in conduct prejudicial to the administration of
        justice.

   Even standing alone, Respondent’s misconduct in this case is extremely
troubling. Respondent flagrantly defied our order suspending him from
practice and engaged in a months-long pattern of deception toward
Mother designed to mislead her into believing that Respondent could, and
would, provide the contemplated legal services. Respondent extracted
$2,000 in legal fees from Mother under these false pretenses despite
knowing that his suspension precluded his ability to fulfill the objectives
of the representation. Meanwhile, Son remained under involuntary
commitment, with his opportunity to be heard in court needlessly delayed
for months by Respondent’s misconduct.

   But Respondent’s misconduct in this case does not stand alone. In
addition to four prior administrative suspensions and three show cause
proceedings initiated as a result of Respondent’s noncooperation with
various disciplinary investigations, Respondent also has prior discipline
for similar misconduct. Matter of Krasnoff, 78 N.E.3d 657 (Ind. 2017)
(imposing a 180-day suspension without automatic reinstatement,


Indiana Supreme Court | Case No. 49S00-1603-DI-148 | June 27, 2018   Page 4 of 6
effective September 1, 2017). That case, which involved among other
things Respondent’s unauthorized practice of law with respect to another
client while under an earlier administrative suspension, was pending at
the time Respondent committed his misconduct in this case. Under these
circumstances, Respondent’s prior discipline is a significant aggravating
factor. See Matter of Wray, 91 N.E.3d 578, 585 (Ind. 2018).

   With the above considerations in mind, the Court concludes that a
suspension of at least two years without automatic reinstatement is
appropriate discipline for Respondent’s misconduct in this case. See Matter
of James, 78 N.E.3d 1086 (Ind. 2016); see also Matter of Halcarz, 800 N.E.2d
570 (Ind. 2003). Further, in order to become eligible for reinstatement,
Respondent must demonstrate that he has made restitution to Mother in
the amount of $2,000. See Matter of Kern, 56 N.E.3d 623 (Ind. 2016).


Conclusion
  Respondent already is under an order of suspension imposed for prior
misconduct. For Respondent’s professional misconduct in this case, the
Court suspends Respondent from the practice of law in this state for a
period of not less than two years, without automatic reinstatement,
effective from the date of this opinion. At the conclusion of the minimum
period of suspension, Respondent may petition this Court for
reinstatement to the practice of law in this state, provided Respondent
pays the costs of this proceeding, fulfills the duties of a suspended
attorney, and satisfies the requirements for reinstatement of Admission
and Discipline Rule 23(18). Further, any such petition for reinstatement
shall be accompanied by proof that full restitution has been paid to
Mother and shall be subject to summary dismissal if such proof is lacking.

  The costs of this proceeding are assessed against Respondent, and the
hearing officer appointed in this case is discharged.




Indiana Supreme Court | Case No. 49S00-1603-DI-148 | June 27, 2018   Page 5 of 6
Rush, C.J., and Massa, Slaughter, and Goff, JJ., concur.
David, J., dissents regarding the sanction, believing that more severe
discipline is warranted.



RESPONDENT PRO SE
Douglas L. Krasnoff
Brownsburg, Indiana

ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Angie L. Ordway, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 49S00-1603-DI-148 | June 27, 2018   Page 6 of 6